 Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 1 of 13




               In the United States District Court
               for the Southern District of Georgia
                        Savannah Division
UNITED STATES OF AMERICA,

v.                                                      CR 416-059

VINCENT GREEN,

      Defendant.

                             ORDER and INDICATIVE ORDER

      Before        the    Court     is     Defendant     Vincent       Green’s     renewed

motion     for        compassionate          release     pursuant        to    18    U.S.C.

§ 3582(c)(1)(a),           dkt.     no.    88,   his    motion    for    appointment     of

counsel and leave to appeal in forma pauperis, dkt. no. 91, and

his motion to dismiss his notice of appeal, dkt. no. 97.

                                           BACKGROUND

      In      April       2016,    under     a   written    plea    agreement,        Green

pleaded guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1).                           Dkt. Nos. 21,

22.      As    an     armed       career    criminal,      he    faced    a    statutorily

mandated prison term of fifteen years to life.                                His advisory

guidelines       range      was    180     months’     imprisonment.          In    February

2017, the Court sentenced Green to 180 months’ imprisonment with

the Bureau of Prisons (“BOP”).                    Dkt. No. 56.           Green directly

appealed, and the Court of Appeals affirmed his conviction and

sentence.        Dkt. Nos. 58, 72.               In June and July of this year,
 Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 2 of 13



Green filed three motions for compassionate release.                          See Dkt.

Nos. 81, 84, 86.           The Court concluded each time that Green had

failed to exhaust his administrative remedies, and, therefore,

the Court did not have jurisdiction to decide Green’s request.

Dkt. Nos. 83, 85, 87.              According to the BOP website, Green is

currently     incarcerated       at    FMC       Forth    Worth,    located    in    Fort

Worth,    Texas,     with   a   projected         release    date    of   December    14,

2024.

        Green has now renewed his motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A).                  Dkt. No. 88.       While the motion

was pending before the Court, Green filed a notice of appeal of

the     Court’s    order     dismissing          his     motion    for    compassionate

release due to lack of jurisdiction.                     Dkt. Nos. 83, 89; see also

United States v. Green, No. 20-12928-B (11th Cir. Aug. 4, 2020).

Green has also filed a motion for appointment of counsel and, it

appears, a motion for leave to appeal in forma pauperis.                             Dkt.

No. 91.      Finally, Green has filed a motion to dismiss his notice

of appeal.        Dkt. No. 97.        The Government opposes Green’s motion

for compassionate release.            Dkt. No. 93.

                                    JURISDICTION

        In general, the filing of a notice of appeal divests the

district court of jurisdiction “over those aspects of the case

involved in the appeal.” Thompson v. RelationServe Media, Inc.,

610   F.3d    628,   638    n.14    (11th        Cir.    2010).    “The   general    rule

                                             2
 Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 3 of 13



regarding divestiture of jurisdiction, however, does not apply

to collateral matters not affecting the questions presented on

appeal.” Weaver v. Fla. Power & Light Co., 172 F.3d 771, 773

(11th Cir. 1999).          Because Green’s appeal of the Court’s order

dismissing his motion for compassionate release remains pending

before the Eleventh Circuit, this Court is without jurisdiction

to consider his renewed motion for compassionate release. See,

e.g., United States v. Campbell, — F. Supp. 3d —, No. 6:06-CR-

06105,    2020    WL   1958486,    at       *2   (W.D.N.Y.      Apr.     21,    2020)

(“Defendant[,     in   his    motion    for      compassionate     release,]        is

seeking    a   substantive     modification      to   his     sentence    and     this

Court lacks the jurisdiction to grant this relief because of

Defendant’s      pending     appeal.”).      Yet,     under    Federal     Rule    of

Criminal Procedure 37, this Court may still issue an indicative

ruling in circumstances such as this. See id. at *2; United

States v. Martin, No. 18-834, 2020 WL 1819961, at *2 (S.D.N.Y.

Apr. 10, 2020).

     Rule 37 provides:

     (a) Relief Pending Appeal. If a timely motion is made
     for relief that the court lacks authority to grant
     because of an appeal that has been docketed and is
     pending, the court may:
          (1) defer considering the motion;
          (2) deny the motion; or
          (3) state either that it would grant the motion if
          the court of appeals remands for that purpose or
          that the motion raises a substantial issue.

                                        3
 Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 4 of 13



The   committee    notes      to    Rule    37    explain,     “In   the    criminal

context, the Committee anticipates that Criminal Rule 37 will be

used primarily if not exclusively for . . . motions under 18

U.S.C. § 3582(c).” See 18 U.S.C. § 3582 (committee notes on

rules—211     Amendment).     “[T]his      rule   allows     district      courts   to

deny, but not to grant, a motion for which it lacks jurisdiction

due to a pending appeal.” Martin, 2020 WL 1819961, at *2.

      Thus,     while   the    Court       does   not   have    jurisdiction        to

consider Green’s renewed compassionate release motion because of

his pending appeal, the Court will issue an indicative ruling

thereon pursuant to Rule 37. 1

                                   LEGAL AUTHORITY

      Green now renews his motion for compassionate relief under

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act on

December 21, 2018.      That statute reads, in pertinent part:

      (c) Modification of an imposed term of imprisonment.—
      The court may not modify a term of imprisonment once
      it has been imposed except that--

      (1) in any case--

              (A) the court, upon motion of the Director of the
              Bureau of Prisons, or upon motion of the
              defendant after the defendant has fully exhausted
              all administrative rights to appeal a failure of
              the Bureau of Prisons to bring a motion on the
              defendant's behalf or the lapse of 30 days from

1 That Green has filed a motion to dismiss his notice of appeal is of no

moment. Green has an active appeal with the Eleventh Circuit, and this Court
lacks jurisdiction to dismiss that appeal. Should Green wish to dismiss his
appeal, he must file a dismissal with the Eleventh Circuit Court of Appeals
rather than this Court. His motion to dismiss is thus DISMISSED.
                                           4
 Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 5 of 13



             the receipt of such a request by the warden of
             the defendant's facility, whichever is earlier,
             may reduce the term of imprisonment (and may
             impose a term of probation or supervised release
             with or without conditions that does not exceed
             the unserved portion of the original term of
             imprisonment), after considering the factors set
             forth in section 3553(a) to the extent that they
             are applicable, if it finds that--

                  (i) extraordinary and compelling                 reasons
                  warrant such a reduction;

                  (ii) the defendant is at least 70 years of
                  age, has served at least 30 years in prison,
                  pursuant to a sentence imposed under section
                  3559(c), for the offense or offenses for
                  which the defendant is currently imprisoned,
                  and a determination has been made by the
                  Director of the Bureau of Prisons that the
                  defendant is not a danger to the safety of
                  any other person or the community, as
                  provided under section 3142(g);

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission[.]

       In application note 1 to the Sentencing Guidelines policy

statement,     U.S.S.G.      § 1B1.13,    the    Commission      identifies     the

“extraordinary       and     compelling      reasons”     that     may     justify

compassionate release. See United States v. Wilkes, 464 F.3d

1240, 1245 (11th Cir. 2006) (“Commentary and Application Notes

of the Sentencing Guidelines are binding on the courts unless

they    contradict     the     plain     meaning    of     the    text    of    the

Guidelines.”     (internal      quotation       marks    omitted)).      The   note

provides as follows:
                                         5
Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 6 of 13



    1.   Extraordinary      and        Compelling       Reasons.—Provided         the

    defendant     meets    the     requirements           of   subdivision        (2)

    [regarding     absence        of        danger      to     the     community],

    extraordinary and compelling reasons exist under any of the

    circumstances set forth below:

         (A) Medical Condition of the Defendant.—

            (i)    The    defendant         is     suffering   from     a   terminal

            illness (i.e., a serious and advanced illness with

            an end of life trajectory). A specific prognosis of

            life expectancy (i.e., a probability of death within

            a specific time period) is not required. Examples

            include metastatic solid-tumor cancer, amyotrophic

            lateral      sclerosis      (ALS),       end-stage    organ     disease,

            and advanced dementia.

            (ii) The defendant is—

                  (I) suffering from a serious physical or medical

                  condition,

                  (II)    suffering         from    a   serious      functional   or

                  cognitive impairment, or

                  (III)    experiencing            deteriorating      physical    or

                  mental health because of the aging process,

                  that substantially diminishes the ability of the

                  defendant       to     provide        self-care      within     the




                                        6
Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 7 of 13



                     environment of a correctional facility and from

                     which he or she is not expected to recover.

         (B)    Age     of    the    Defendant.—The       defendant    (i)   is   at

         least 65 years old; (ii) is experiencing a serious

         deterioration in physical or mental health because of

         the aging process; and (iii) has served at least 10

         years        or     75     percent    of   his     or   her    term      of

         imprisonment, whichever is less.

         (C) Family Circumstances.—

               (i) The death or incapacitation of the caregiver of

               the defendant’s minor child or minor children.

               (ii) The incapacitation of the defendant’s spouse

               or registered partner when the defendant would be

               the    only    available       caregiver    for   the   spouse     or

               registered partner.

         (D) Other Reasons.—As determined by the Director of

         the Bureau of Prisons, there exists in the defendant’s

         case    an        extraordinary      and   compelling    reason     other

         than, or in combination with, the reasons described in

         subdivisions (A) through (C).

    The 18 § U.S.C. 3553(a) factors the Court must consider are

    (1) the nature and circumstances of the offense and
    the history and characteristics of the defendant;

    (2) the need for the sentence imposed--


                                         7
Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 8 of 13



         (A) to reflect the seriousness of the offense, to
         promote respect for the law, and to provide just
         punishment for the offense;

         (B) to afford      adequate    deterrence    to   criminal
         conduct;

         (C) to protect the public from further crimes of
         the defendant; and

         (D)   to  provide   the  defendant   with  needed
         educational or vocational training, medical care,
         or other correctional treatment in the most
         effective manner;

    (3) the kinds of sentences available;

    (4) the kinds of sentence and the sentencing range
    established for--

         (A) the applicable category of offense committed
         by the applicable category of defendant as set
         forth in the guidelines . . .

     (5) any pertinent policy statement--

          (A) issued by the Sentencing Commission pursuant
          to section 994(a)(2) of title 28, United States
          Code, subject to any amendments made to such
          policy statement by act of Congress (regardless
          of whether such amendments have yet to be
          incorporated by the Sentencing Commission into
          amendments issued under section 994(p) of title
          28); and

          (B) that, except as provided in section 3742(g),
          is in effect on the date the defendant is
          sentenced.

    (6) the need to avoid unwarranted sentence disparities
    among defendants with similar records who have been
    found guilty of similar conduct; and



                                   8
 Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 9 of 13



       (7) the need to provide restitution to any victims of
       the offense.

18 U.S.C. § 3553.

       Before a prisoner can file a motion with the Court under 18

U.S.C.    § 3582,       he     must    first   have     “fully       exhausted       all

administrative        rights    to    appeal   a   failure      of   the    Bureau    of

Prisons to bring a motion on [his] behalf or the lapse of 30

days from the receipt of such a request by the warden of the

defendant's           facility,        whichever        is       earlier.”           Id.

§ 3582(c)(1)(A).

                                      DISCUSSION

  I.      Green’s Motion for Leave to Appeal In Forma Pauperis

       Green filed his motion for compassionate release with the

Court before he attempted to exhaust his administrative remedies

with the BOP.          Green’s purported reduction-in-sentence (“RIS”)

request    to   the    BOP   is   dated   June     9,   2020.        Dkt.   No.   88-1.

Green’s initial motion for compassionate release to this Court

is dated May 11, 2020 and docketed June 2, 2020.                       Dkt. No. 81.

Thus, Green failed to exhaust his administrative remedies by not

waiting the required thirty days to receive a response from the

BOP before he filed his motion with this Court.                             The Court

therefore AFFIRMS its previous Order dismissing his motion for

lack of jurisdiction.          Dkt. No. 83.

       An appeal cannot be taken in forma pauperis if the trial

court certifies, either before or after the notice of appeal is
                               9
 Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 10 of 13



filed, that the appeal is not taken in good faith.                       28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3).                     Good faith in this

context   must   be    judged    by   an    objective      standard.         Busch   v.

County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999).                              A

party does not proceed in good faith when it seeks to advance a

frivolous claim or argument.            See Coppedge v. United States, 369

U.S. 438, 445 (1962); Whitted v. Roberts, Case No. 06-CV-776-

KDB, 2010 WL 2025391, at *1 (S.D. Ala. Apr. 27, 2010).                        A claim

or argument is frivolous when it appears the factual allegations

are   clearly    baseless   or    the      legal    theories    are    indisputably

meritless.       Neitzke    v.   Williams,         490   U.S.   319,   327    (1989);

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993).                          Stated

another way, an in forma pauperis action is frivolous and not

brought in good faith, if it is “without arguable merit either

in law or fact.”        Napier v. Preslicka, 314 F.3d 528, 531 (11th

Cir. 2002); Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir.

2001).    “Arguable means capable of being convincingly argued.”

Sun v. Forrester, 939 F.2d 924, 925 (11th Cir. 1991) (internal

quotations and citations omitted).

      For the reasons set forth in this Order and the Court’s

June 25, 2020 Order, dkt. no. 83, the Court concludes Green’s

appeal is not taken in good faith but, rather, is frivolous.

Accordingly, the Court DENIES his motion for leave to appeal in

forma pauperis.       Dkt. No. 91.

                                           10
 Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 11 of 13



  II.     Green’s Renewed Motion for Compassionate Release

       Green avers that he exhausted his administrative remedies

via his handwritten letter to the BOP dated June 9, 2020.                                Dkt.

No. 88-1.        Therein, he cites his sickle cell disease along with

the COVID-19 pandemic as “extraordinary and compelling” reasons

in support of his request.                  Id.     The Court is inclined to find

that    Green     has    again    failed          to   exhaust    his       administrative

remedies because he has neither stated nor shown that the Warden

denied his RIS request or that thirty days have passed without a

response thereto.         If the Warden did deny his request, Green has

not     stated     whether       he    continued         to      participate        in     the

administrative remedy process through its completion.                           Thus, the

Court is unable to determine that it has jurisdiction to rule

upon Green’s motion and would DISMISS it.

       Alternatively, out of an abundance of caution, the Court

will    address    the    merits      of     Green’s     motion       for    compassionate

release    with    regard    to       the    bases      he    cites    therein.          After

consideration       of    Green’s           cited      reasons,       i.e.    his    health

conditions combined with the risk of contracting COVID-19, the

Court finds that Green has shown extraordinary and compelling

reasons under 18 U.S.C. § 3582(c).                     That is not the end of the

Court’s analysis, however, as it now must consider the factors

contained in 18 U.S.C. § 3553(a).




                                              11
 Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 12 of 13



       The Court concludes that the § 3553(a) factors weigh in

favor    of    denying        Green’s      motion.         Green    has        a    significant

criminal       history     that       includes       convictions         for       fighting         in

public, disorderly conduct, receiving stolen property, burglary,

carrying a concealed weapon and criminal use of a firearm with

altered       serial     number,      and      aggravated        assault       on       a    police

officer and possession of a firearm during a felony.                                        Indeed,

Green    qualifies       as    an     armed    career      criminal.           Additionally,

while     in    BOP     custody,       Green        has   had     several          disciplinary

incidents,       including           one      since       he     filed         his          original

compassionate         release       motion.         To    grant    Green       compassionate

release at this juncture would not reflect the seriousness of

his crime, promote respect for the law, provide just punishment

for the offense, nor afford general or specific deterrence for

similar    offenses.           Moreover,       Green’s         medical    records            reflect

that while he has sickle cell disease, the BOP is providing him

with    adequate       treatment.           There    is   no     indication          that        Green

would    receive       better    or     even    adequate        healthcare         if       he    were

released.       Accordingly, if the Court were to reach the merits of

Green’s    renewed       motion       for     compassionate        release,          the         Court

would DENY it.

  III. Green’s Motion for Appointment of Counsel

        Finally, the Court DENIES Green’s motion for appointment of

counsel.        Dkt. No. 91.            There is no automatic constitutional

                                               12
 Case 4:16-cr-00059-LGW-CLR Document 98 Filed 09/24/20 Page 13 of 13



right to counsel in post-conviction proceedings in a criminal

case.     See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987);

United    States     v.    Webb,     565   F.3d    789,   794      (11th    Cir.   2009)

(citing Barbour v. Haley, 471 F.3d 1222, 1227 (11th Cir. 2006));

Hooks v. Wainwright, 775 F.2d 1433, 1438 (11th Cir. 1985); see

also Barbour, 471 F.3d at 1227–32 (even defendants sentenced to

death do not enjoy a constitutional right to post-conviction

counsel).

                                       CONCLUSION

     This    being        an   Indicative    Order     due    to    Green’s      pending

appeal, should the Eleventh Circuit Court of Appeals remand the

case to this Court, the Court would Order as follows:                            Green’s

renewed     motion    for      compassionate       release,     dkt.       no.   88,   is

DISMISSED    for     lack      of    jurisdiction.        Alternatively,         Green’s

renewed motion for compassionate release is DENIED.

        Notwithstanding        the    Court’s     indicative       rulings,      Green’s

motion for leave to appeal in forma pauperis and motion for

appointment of counsel, dkt. no. 91, are DENIED.                       His motion to

dismiss his notice of appeal, dkt. no 97, is DISMISSED.

        SO ORDERED, this 24th day of September, 2020.




                                                  HON. LISA GODBEY WOOD, JUDGE
                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF GEORGIA


                                           13
